The court erred in its charge to the jury in two important respects. The court failed to apprise the jury that under Labor Law § 240, it could find that the defendant was required to supply the plaintiff some safety device in addition to or instead of a ladder. Instead, the court charged that the law requires “ladders, which shall be so constructed, placed, operated and maintained as to give proper protection to the person performing the work”. This charge removed from the jury any prerogative to find that ladders alone were insufficient to protect the plaintiff under Labor Law § 240. By failing to charge all relevant portions of Labor Law § 240, the trial court insufficiently apprised the jury of defendant’s obligations thereunder.
The court also erred in failing to instruct the jury that the defendant’s duty under Labor Law § 241 (6) was nondelegable (see, Celestine v City of New York, 86 AD2d 592, affd 59 NY2d 938).
These errors require that a new trial be held. Thompson, J. P., Bracken, O’Connor and Weinstein, JJ., concur.